17 F.Supp.2d 1018 (1998)
Mary S. WILSON
v.
UNITED STATES of America.
No. 96 C 50419.
United States District Court, N.D. Illinois.
September 2, 1998.
REINHARD, District Judge.
This cause having been voluntarily dismissed by plaintiff and upon the motion of the United States to vacate this court's order of September 19, 1997, granting third-party defendant's (Picom Insurance Company of Illinois) motion to dismiss, the court grants the motion to vacate the September 19, 1997 order. See Anderson v. Green, 513 U.S. 557, 115 S.Ct. 1059, 130 L.Ed.2d 1050 (1995).